630 N.W.2d 405 (2001)
Diane M. QUAST, Relator,
v.
PARK MANUFACTURING CORPORATION, and State Fund Mutual Insurance Company, Respondent.
No. C8-01-729.
Supreme Court of Minnesota.
July 25, 2001.
Anne Kevlin, Lynn, Scharfenberg & Associates, Minneapolis, for appellant.
Richard S. Eskola, Moore, Halsey & Eskola, Fridley, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed April 3, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT
Edward C. Stringer
Associate Justice